UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQuarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended April 30, 2013 ¨Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to COMMISSION FILE NUMBER: 000-53438 Indo Global Exchange(s) PTE, Ltd. (Exact name of registrant as specified in it’s charter) NEVADA 48-1308991 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 Surabaya Indonesia (Address of principal executive offices)(Zip Code) Claridge Ventures, Inc. 3730-1015-4th Street SW Calgary Alberta T2R 1J (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of thevExchange Act). x Yes o No State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 30, 2013, the Issuer had 289,975,000 Shares of Common Stock outstanding. Transitional Small Business Disclosure Format (check one): o Yes x No EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this "Amendment") amends the Indo Global Exchange(s) Pte. Ltd (FormerlyClaridgeVentures Inc.)(the "Company") quarterly report on Form 10-Q for the period ended April 30, 2013 solely to furnish Exhibit 101 to theForm 10-Qin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Qspeaks as of the filing date of the Form10-Q (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-Q as filed onMay 10, 2013. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Item 310(b) of Regulation S-K and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended April 30, 2013 are not necessarily indicative of the results that can be expected for the year ending July 31, 2013. As used in this Quarterly Report, the terms "we", "us", "our", the “Company” and “Claridge” mean Claridge Ventures, Inc. and its subsidiaries unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. Page Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-6 3 CLARIDGE VENTURES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (UNAUDITED) April 30, July 31, ASSETS CURRENT ASSETS: Cash $
